Citation Nr: 0914039	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for a heart disorder.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 2005 to November 
2006.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  

REMAND

The record is unclear with regard to the nature of any 
cardiac disability that may be present in addition to the 
significance of pertinent symptomatology contained in the 
treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with a cardiologist in 
order to determine the nature, severity 
and etiology of any heart disorder.  The 
claims file must be made available to and 
reviewed by the cardiologist in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  

2.  The cardiologist should then advance 
opinions in response to the following 
inquiries:  

(a). Does the veteran have a chronic 
cardiac disease or disorder?  If 
yes, please state the diagnosis or 
diagnoses.  

(b). For any chronic cardiac 
disorder identified, please also 
opine when such disorder began.  In 
addition, please further comment on 
the significance of the reported 
murmur and regurgitation noted in 
the treatment records.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




